14 F.3d 595
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carl V. LAMB, Plaintiff-Appellant,v.UNION CARBIDE CORPORATION, Defendant-Appellee.
No. 92-1840.
United States Court of Appeals, Fourth Circuit.
Dec. 8, 1993.

1
Gary Wayne Hart, Charleston, WV.


2
Anthony J. Majestro, Charleston, WV.


3
S.D.W.Va.


4
AFFIRMED.

PER CURIAM

5
Appellant appeals from the district court's order dismissing his complaint alleging tortious interference with contract, libel, and slander.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Lamb v. Union Carbide Corp, No. CA-91-1049-2 (S.D.W. Va.  June 11, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Lamb's motion to expedite the determination of his appeal is now moot and is dismissed for that reason